        Case 1:16-cv-07586-AJN-BCM Document 198 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                               9/1/21
  Molly Green,

                         Plaintiff,
                                                                    16-cv-7586 (AJN)
                  –v–
                                                                         ORDER
  Humana at Home, Inc.,

                         Defendant.




ALISON J. NATHAN, District Judge:

         On April 8, 2021, the Court stayed this action pending resolution of Kinkead v. Humana

at Home, Inc., No. 15-cv-1637 (D. Conn.). Dkt. No. 197. According to the public docket in that

case, Judge Meyer issued an order granting final approval of the class and collective action

settlement on August 26, 2021. The parties shall jointly file a status report by September 7,

2021.



         SO ORDERED.


Dated: September 1, 2021
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
